Report oe Committee.
Assembly Chamber, April %Qth, 1870.
Mr. Kelson, from the committee on privileges and elections, to which was referred the petition of W. W. Goodrich, claiming the seat now occupied by Hon. Wm. C. Jones, reported in writing and adversely thereto, as follows :
Papers and Testimony in the matter oe the Contested Election between William W. Goodrich and William C. Jones, in the Fifth Assembly District, Kings County.

To the House of Assembly of the State of New York :

The committee on privileges and elections, to which was referred -the petition of Wm. W. Goodrich, claiming the seat now occupied *457by ¥m. 0. Jones, as representative from the fifth Assembly district of Kings county, respectfully report that the committee have heard the proofs and allegations of the respective claimants, and the arguments of counsel, and the facts of the case, as agreed npon, are as follows:
The whole number of votes cast in the fifthiAssembly. district was 5,338.
Of which number the Hon. ¥m. C. Jones received.:.. 2? 674
And the Hon. ¥m. W. Goodrich received .. 2,664
Giving a majority to the Hon. ¥m. 0. Jones of. 10 as 'declared by the board of county canvassers.
It is claimed on the part of Mr. Goodrich, that to make up the apparent majority of ten allowed to, Mr. Jones by the county canvassers, there were frauds committed in 'the third election district of the twentieth ward, by which the contestant lost thirty-four votes, he having been allowed but one hundred and fifty votes by the inspectors of election in that district, and having since obtained the affidavits of one hundred and eighty-four voters in said district, who testify that they cast their ballots for the contestant.
That upon a careful and thorough examination of the affidavits in the case, your committee have come to the conclusion’that a1 large portion of the affidavits upon which Mr. Goodrich rests his claim are entirely unreliable, and should not be admitted as evidence. Your committee append the names of the persons making- affidavits not sufficiently explicit to be relied on.
1. Charles Hall don’t recollect for whom he voted for Prison Inspector, judges, Comptroller or Secretary of State, or mayor ; and recollects his vote on Assembly only, because of a gentleman coming to his house and asking him to sign an affidavit.
2. J. B. Bogart voted the regular ticket; voted for Governor (no Governor elected last fall).
3. "William G. Williams don’t know whom he voted for, for any State officer or for mayor.
4.' Warrington B. Williams don’t know whom he voted for, for any State officer, for Governor, for Lieutenant-Governor, for supervisor, for corporation' counsel, or whether he voted for “ the Governor’s counsel.”
5. William Hunter don’t know for whom he-voted, for any of the State or other offices.
*4586. Cassius Hunter is as positive tliat he voted for Governor as he is that he voted for Goodrich.
7. Nicholas Bennett stated first that he voted for 'William 0. Goodrich, and did not notice any resemblance between the Assembly tickets.
8. John Bennett dojn’t recollect particularly whether he voted on female suffrage, or for whom, lie voted for Prison Inspector, State Treasurer, Comptroller, street commissioner, or whether he voted for them or the mayor or aldermen.
9. Nelson Bowland is clear that he voted for female suffrage as that he voted for Goodrich.
10. James Hand don’t know whether he voted on female suffrage, or for any State officer, or for Comptroller, or street commissioner, and can’t name any other man than Goodrich on his ticket.
11. James Osborn voted for female suffrage, and don’t know one name on his ticket save Goodrich.
12. G. P. Gratacap can’t swear positively that he voted for Goodrich.
13. Charles P. Young is positive that he voted for Goodrich, but has no recollection of the indorsement.
14. John S. Young don’t recollect.voting for anybody hut Horace Greeley; don’t recollect the indorsement of Assembly ticket, nor whether the ticket contained more than one name.
15. W. B. Marsh swearssthere were three or four names on the ballot for Assembly.
16. A. F. Warren don’t know as he looked at his ticket, or if Horace Greeley’s name was on it, or whether he voted for female suffrage.
1J. John Olsen does not know whether there was more than one name on Goodrich’s ticket, or not, and cannot state whether he ran on the State ticket, and though he remembers seeing the name before he voted, did not examine any .tickets at the poll.
18. J. S. Gildersleve, did not have his attention particularly called to the Assembly ticket, and only knows it as on the republican series.
19. John A. Bennett declared plumply that he voted for Jones.
20. Arthur W. Foot examined his ticket very particularly with regard to that one vote, hut “voted for Governor,” and could not swear how he voted for any one other officer than Assemblyman.
21. Oliver Oleson opened all his tickets, and voted for Governor, *459for both alderman and supervisor, and “ to .tbe best- of bis recollection ¥m, W. Goodrich was in Goodrich’s ticket. .
22. Jos. Fletcher would not say that he read his tickets before he voted.
23. Stephen Haviland can’t tell the name of the man he voted for for Assembly, but knows the name of Goodrich was among the tickets he voted.
24. Thomas W. Shaffer thinks his Assembly ticket may have been indorsed, “ For City Officers.”
25. Ambrose H. Fletcher, from seeing his ticket, could no swear what was in it.
26. James Shannon could not remember any vote but the one for Assembly.
27. Charles Olson declared his Assembly ticket was indorsed- “ State.”
28. Michael Bates don’t remember anything about the election except that he voted for Mr. Goodrich.
29. Edwin T. ITiscox did not examine his ballots.
30. 'Timothy Connor did not open his tickets.
31. Henry Strickland did not open his tickets.
32. David Pringle did not open his tickets.
33. Isaac Shepard voted, “ as far as he recollects,” for Goodrich.
34. Theodore B. Collyer could not tell from whom he received his tickets; .received them from a number of people; received both republican and democratic tickets.
35. Edward McWood thinks he voted for Goodrich ; don’t recollect his first name ; knew he voted for mayor.
36. Richard William can’t tell a single officer for whom, he voted; thinks that he voted for alderman (none running).
37. William Parsons voted for'register (none running); may have voted for female suffrage.
38. Alexander McDonald can’t say that he looked at more than one ticket.
39'. John McMalty did not look at the ticket he voted.
A number of others indicate by their rambling replies, upon the cross-examination, that they did not know for whom they voted, depending entirely upon the person from whom they received their tickets for their correctness. The evidence taken before the committee, and which is annexed to their report, shows that' nearly every republican who distributed tickets at this district used no Goodrich *460tickets, but worked the whole day against him, and in the bundles of republican tickets placed the. Jones ticket, for Assembly. This would satisfactorily account for a greater discrepancy than is indicated by the returns.
Tour committee, therefore, find the character of the affidavits as not sufficiently reliable to impeach the returns as made by the inspectors of election, and that they therefore regard the claim of Mr. Goodrich as utterly unfounded.
JAMES M. KELSON.
W. G. BERGEN.
OWEN CAYANAGH.
JOHN DECKER.
Resolved, That Hon. William 0. Jones, the sitting member, is the lawfully elected representative from the fifth Assembly district of Kings county, and that he is - entitled to retain his seat in the Assembly as such representative.
Evidence taken befoRE Committee and RefeRbed to on Page Eottb of Repobt.
The Goodrich-Jones case had its final hearing this afternoon. The room was small, crowded and infernally hot. 1 append a full report of the verbal testimony. The written correspondence was some three hundred pages, and is, I believe, fairly represented by the abstract I sent you yesterday as the probable line of the sitting member’s defense.
William H. Barker, being sworn, testified that he was a republican ; that he was near the polling place in the third election district of the twentieth ward on the day of the election last fall, and distributed several State republican tickets with Mr. Jones’ name instead of Mr. Goodrich’s name; that the persons who used these tickets to vote with did not know they were voting for Mr. Jones.
Mr. G. T. Cook sworn, testified: I was one of the canvassers in the third ejection district of the twentieth ward of Kings county at the last election ; in counting the Assembly votes I called them off one by one, and passed them over to Mr. Reid, the other canvasser, whose duty it was to see that my call was accurate; I believe that Mr. Jones received the most votes, but I cannot recall the numbers ; I called off the names in all respects accurately and truthfully ; there were two policemen in the room about four feet from me and some *461citizens who were about ten feet off; I, of course, watched the canvass, and I saw no effort at miscounting, or anything that excited my suspicions; my politics are “betwixt and between;” I voted half and half in that election; I voted for three republicans and the balance democrats; I am a painter by trade, in business for myself; I lived at the time of the last election at 71 Hamilton street; Mr. Jones lived at 109 Hamilton street; I have not boarded with him before or since the election, nor has he paid my board; I have worked in the navy yard.
Alexander Cashow, sworn, testified that he had been present on the third election district above mentioned, and took a part -in distributing republican tickets; that the tickets which he distributed contained the republican series of names, except that Mr. Jones’ name was inserted for Mr. Goodrich’s; that when persons asked for republican tickets, he gave them these tickets with Jones’ name in; that some of these persons would. take these tickets and vote with them without examining them.
Wm. 0. Kingsley, sworn, testified that he„had known Mr. Isaac Reid, one of the canvassers at the election in question, and that said Reid was a very intelligent and talented'young man, and of an excellent character ; that he saw Mr. Reid a few days before his death, a month or two after the election, and that he (Reid) had said that, so far as he knew, everything pertaining to the counting of these votes was entirely correct, and that if anything wrong had been done he was not aware of- it.
G. W. Reid, father of the Mr. Reid, canvasser, referred to by the last witness, being sworn, said : My son was ill from the time of his mother’s death; so ill that he was hardly fit to act on the day of election; he came home early in the morning from the polls and was very ill; that evening I heard of the charge of fraud, and I went up to my son’s bed and'said, “My son, I want you to tell me, your father, if you had any connection with this affair, or if you know anything about it.” He said, “ Father I had no connection with it, I never heard anything about it; I never saw anything wrong.” He died on the 15th of December; I had • frequent conversations with him about it; I kept from him' the knowledge of the letter Mr. Goodrich had written, but some of the neighbors kindly sent it to him; the interview with Kingsley was on Saturday; he died on Wednesday ; he said to Mr. K. that he did not count the-votes, that they were counted by Cook.
*462John Fitzpatrick, a very deaf and ruddy Irishman, testified that he went to serve Jones. He got fifteen slips and put them on top of Goodrich’s name. "When the people came to him for tickets he gave them these. They took them and voted them. I thought they’d look at ’em, but it seems they did not.
The counsel for Mr. Jones, Mr. JDeWitt, summed up, and was followed by Mr. Goodrich. The principal points made by him were the presumption of fraud in the .third district, on account of a great discrepancy in his vote as compared with other districts; the general system of fraud practiced in Brooklyn; and the fact that all votes over one hundred and fifty, counted two each for him, requiring only one hundred and fifty-six to elect, him, a point perfectly sound. Assembly documents, 1870, vol. 11, Ho. 209.
For testimony and documents, see Assembly document, vol. 11,1870, pages 7-113,.